Citation Nr: 0000628	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-36 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from January 1965 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1995 rating decision from the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a back condition 
secondary to status post left spermatocelectomy.  In August 
1995, the veteran's claims file was transferred to the 
Portland, Oregon, RO for further adjudication.  

In June 1997, the Board found that new and material had been 
submitted by the veteran, sufficient to reopen his claim for 
service connection for a low back disability, subsequent to a 
final RO rating decision in February 1973.  The Board 
remanded the veteran's claim for further development to 
include obtaining the veteran's complete service medical 
records and a VA examination.  

In October 1998, the Board again remanded the veteran's claim 
as the VA examination, performed in July 1997, did not comply 
with the directives of the June 1997 Board remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

There is no competent medical evidence of record of a nexus 
between the veteran's current back disability and any 
incident of service, including complaints of back pain in 
1965 and spinal anesthesia given in 1968.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records in March 1965 noted 
complaints of a sore back of approximately two weeks 
duration.  An impression of low back strain was noted.  A 
complaint of back pain associated with gastroenteritis was 
reported in September 1967.  In July 1968, the veteran 
underwent a left spermatocelectomy under spinal anesthesia.  
No complications were noted.  The veteran's separation 
medical examination, in January 1969, noted no abnormalities 
of the spine.  On a re-enlistment examination, dated in May 
1978, no spine abnormalities were noted and on a report of 
medical history, the veteran noted no recurrent back pain at 
that time.  

A VA examination was conducted in December 1972.  The veteran 
reported non-disabling chronic recurrent low backache since 
1965.  The examiner stated that the physical examination was 
objectively entirely negative.  Full range of motion with no 
tenderness or weakness was noted.  X-ray examination of the 
lumbosacral spine was not remarkable.  The examiner provided 
a diagnosis of history of chronic recurrent low back 
syndrome.  

In September 1972, the veteran filed an initial claim for VA 
benefits for a May 1965 back injury.  By rating decision in 
February 1973, the RO denied service connection for the 
claimed back injury.  In July 1993, the veteran requested 
that his claim for service connection for a low back 
condition be reopened.  

The record contains VA outpatient treatment records from 
April 1991 and August 1993 noting complaints of recurrent low 
back pain.  The veteran reported back spasms every two-to-
three years following spinal anesthesia for left testicular 
surgery in 1966.  X-ray examination of the lumbosacral spine 
in April 1991 revealed minimal scoliosis and moderate 
degenerative disc disease at L5-S1.  A hospitalization report 
in June 1993 noted a history of status post L5 disc 
perforation in 1967 leading to chronic intermittent leg pain 
and weakness.  

In a letter, dated in October 1993, the veteran stated that 
misapplication of a spinal block during testicular surgery 
had caused damage to his back, resulting in loss of leg 
function.  By letter, received in March 1994, the veteran's 
ex-spouse stated that the veteran underwent testicular 
surgery in October 1967.  She reported that the physician 
told her that, during the operation, a vertebra in the 
veteran's back had been punctured by mistake and that the 
veteran may have back problems in the future.  

The veteran underwent a medical evaluation by M.J.S., M.D., 
in October 1993.  The veteran reported a 26-year history of 
low back discomfort with an onset in 1967 following a spinal 
tap prior to testicular surgery.  He also reported an injury 
in 1988, when he fell on the ice while at work.  Dr. M.J.S. 
noted tenderness on movement of all planes of the lumbar 
spine, but straight leg raising was negative.  No atrophy of 
the lower extremities was shown and there was no reflex or 
sensory deficit to suggest nerve root irritation.  

By letter dated in November 1993, T.L.T., D.C., noted that 
the veteran was seen for complaints of low back pain.  The 
veteran reported that these complaints first appeared 
following a fall on ice in February 1988, and denied having 
any similar condition before the accident.  A diagnosis of 
subluxation complex of the lumbar spine at L5-S1 with disc 
degeneration and spondylosis was reported.  

By letter dated in March 1994, A.E., D.O., stated that he 
examined the veteran for injuries sustained while working in 
February 1988.  Medical history failed to disclose any 
previous or subsequent injuries to the back and lower 
extremities.  Dr. A.E. stated that the February 1988 injury 
resulted in traumatic cephalgia, myofascial strain to the 
muscle and ligamental structures overlying the left 
sacroiliac joint and left side radiculopathy, resulting from 
degenerative disc disease and/or rupture.  

A VA general medical examination was conducted in April 1994.  
The examiner noted a history of a 1967 surgery of the testes 
due to a cyst, and a scar on the back from removal of a cyst.  
X-ray examination of the lumbosacral spine showed 
degenerative arthritis with marked narrowing of the L5-S1 
interspace.  The examiner provided a diagnosis of 
degenerative arthritis of the lumbar spine.  

In November 1994, the veteran submitted a note from Dr. 
S.L.C., dated in March 1969, providing recommendations for 
alleviation of low back pain.  The note reported an earlier 
back trauma due to an operation in 1967, while serving with 
the United States Marine Corps.  In a letter, received in 
January 1995, the veteran reported that further medical 
records from Dr. S.L.C. were unavailable.  He stated that his 
service medical records should note the surgical removal of a 
misapplied spinal block needle, which had become lodged in 
his spine.  

In his VA Form 9, substantive appeal, received in October 
1995, the veteran stated that the report of his testicular 
surgery dated in July 1968 was in error, in that he was on 
leave at that time and the surgery occurred in late 1967.  He 
indicated that his current back pain was the result of 
incorrect application of a spinal block during surgery in 
1967.  

In the VA Form 646, the veteran's representative reported 
that the adverse effects of a lumbar puncture included 
"injury of a lumbar root and sciatic pain, damage to an 
intervertebral disc, and inadvertent injection of air or a 
chemical contaminant with a septic pleocytosis."  Further, 
"chemical contaminants of spinal anesthetics have had 
deleterious effects on spinal roots and meninges, optic 
nerves, and meninges at the base of the brain."  The 
representative reported that this information was from 
PRINCIPLES OF NEUROLOGY, RAYMOND D. ADAMS AND MAURICE VICTOR 511, 513 
(no date provided).   

In June 1997, the Board found that new and material evidence 
had been submitted by the veteran, sufficient to reopen his 
claim for service connection for a low back disability, 
subsequent to the RO rating decision in February 1973.  The 
Board remanded the veteran's claim for further development to 
include obtaining the veteran's complete service medical 
records and a VA examination.  In July 1997, the RO sent a 
request to the National Personnel Records Center (NPRC) 
requesting complete service medical records and clinical 
records, with regard to the veteran's testicular surgery in 
July 1968 and reported back injury in May 1965.  In August 
1997, the NPRC forwarded all available medical reports and 
indicated that all other medical reports had previously been 
furnished to the RO in November 1972.  

A VA examination was conducted in July 1997.  The veteran 
reported that during a routine spermatocelectomy during 
military service, a spinal needle was placed into a vertebral 
body and had to be surgically excised.  He stated that post-
operatively he had difficulty walking with paralysis-like 
symptoms.  He reported that he returned to full duty eight 
months later, but began developing left leg symptoms after 
discharge from the military.  The veteran reported current 
complaints of constant pain in the low back area with 
radicular symptoms into the left leg and intermittent 
numbness.  X-ray examination showed hypertrophic spur at L1-2 
and L4-5 and marked narrowing of L5-S1.  The examiner noted a 
small scar at L2, with unclear etiology, but no evidence of 
surgical incision in the back area.  

The examiner provided a diagnosis of degenerative joint 
disease and degenerative disc disease of the lumbar spine 
with lower extremity radiculopathy.  The examiner noted 
review of the veteran's military medical records and noted 
that they contained no mention of any complications of spinal 
anesthetic.  The examiner noted that the anesthetic records 
would be necessary to determine exactly what took place 
during the surgery.  The examiner stated that it was unlikely 
that the spinal anesthetic had any relationship to the 
veteran's degenerative joint disease and degenerative disc 
disease, by virtue of multi-level involvement.  

In October 1998, the Board again remanded the veteran's claim 
as the VA examination, performed in July 1997, did not comply 
with the directives of the June 1997 Board remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In November 1998, the VA examiner again reviewed the 
veteran's medical records.  The examiner stated that there 
was no relationship between the veteran's spermatocele 
surgery and the alleged complications of spinal anesthetic, 
nor was there any direct relationship between the veteran's 
complains of back pain during service in 1965 and the 
veteran's current multi-level degenerative disc disease.  
The examiner stated that records of magnetic resonance 
imaging (MRI) from the Detroit VA Medical Center (MC) would 
show any bony defect as a result of any surgery performed to 
remove a needle and requested that such records be obtained.  

In July 1999, the RO noted that they had attempted to obtain 
the MRI records, but to no avail.  In August 1999, the VAMC 
was contacted, but reported that they had no record of 
computed tomography (CT) or MRI being performed.  


II. Analysis

As an initial matter, the Board notes that the veteran's 
claim for service connection for a low back disability was 
previously denied by rating decision in February 1973.  
Generally, when a claim is denied by the RO and no timely 
appeal is filed, the claim, generally, may not thereafter be 
reopened and granted and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7105(c) 
(West 1991).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
denied, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  In June 1997, the Board found that new 
and material evidence had been submitted by the veteran, 
sufficient to reopen his claim for service connection for a 
low back disability.  

Once the Board determines that the veteran has produced new 
and material evidence, the claim is reopened and the Board 
must then determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Finally, if the 
claim is well grounded, the Board must evaluate the merits of 
the veteran's claim in light of all the evidence, after 
ensuring that the duty to assist has been fulfilled under 38 
U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 (1999) 
(en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  
As the development for which the claim was previously 
remanded has been completed, the Board now proceeds with this 
analysis.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In regard to establishing a well-grounded claim, the second 
and elements can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

In the instant case, the veteran has submitted evidence of a 
current disability of the lower back.  Degenerative disc 
disease of the lumbar spine was shown as early as April 1991.  
The most recent VA examination in July 1997 reported a 
diagnosis of degenerative joint disease and degenerative disc 
disease of the lumbar spine with lower extremity 
radiculopathy.  

The veteran's service medical records contain a single 
complaint of back pain in March 1965.  However, this injury 
appeared to be acute and transitory and had resolved 
by service separation.  No further diagnoses or opinions of 
lower back pain or pathology were noted in the remainder of 
the veteran's active service (excepting back pain associated 
with gastroenteritis in September 1967).  No abnormalities of 
the spine were noted on separation examination in 
January 1969.  

The veteran contends that his current back disability is due 
to complications of the left spermatocelectomy, performed in 
July 1968.  The Board notes the veteran's objections that the 
date of this operation is incorrect and that it was performed 
in 1967.  However, the records report hospitalization from 
July 28 to August 1, 1968, with performance of the procedure 
on July 29, 1968.  In any event, the report noted no 
complications due to the spinal anesthesia used during the 
operation.  The Board notes that in his initial claim in 
September 1972 and at the December 1972 VA examination, the 
veteran made no assertions as to incurrence of his back 
disability as a result of surgery performed in 1968.  The 
veteran's service medical records contain no subsequent 
complaints of back pain during the nearly six months 
remaining of the veteran's military service.  In addition, a 
re-enlistment examination and history noted no complaints, 
diagnoses, or opinions of back pain or pathology in May 1978.  
The Board notes that the June 1993 hospitalization report 
noted a history of L5 disc perforation in 1967.  However, the 
record contains no basis for this history and the service 
medical records from 1967 contain no record of such an 
injury.

Finally, the record contains no competent medical evidence 
providing a nexus between the veteran's current low back 
disability and any incident of his military service.  The VA 
examiner in July 1997 stated that it was unlikely that the 
spinal anesthetic had any relationship to the veteran's 
degenerative joint disease and degenerative disc disease, due 
to the multi-level involvement.  The examiner confirmed this 
finding in the November 1998 addendum.  

The issue of whether the veteran's low back disability is 
related to his period of military service involves a medical 
diagnosis or opinion as to medical causation; thus competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The record does not reflect that the 
veteran or his ex-spouse has a medical degree or qualified 
medical experience.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, although they are competent to testify as 
to observable symptoms, such as pain, they are not competent 
to provide evidence or opinion that the observable symptoms 
are the result of earlier surgery.  See Savage v. Gober, 
10 Vet. App. 489, 497 (1997).  Also, the United States Court 
of Appeals for Veterans Claims (known as the United Stated 
Court of Veterans Appeals prior to March 11, 1999) 
(hereinafter, "the Court") has recognized that the 
statement of a veteran as to what a doctor told him is 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  Therefore, the statements of 
the veteran and his ex-spouse are insufficient to well ground 
the veteran's claim.  

In addition, the excerpts from a medical treatise, quoted by 
the veteran's representative in the VA Form 646, received in 
November 1995, are insufficient to well ground the veteran's 
claim.  Medical treatise statements that indicate the 
possibility of a link between in-service injury and current 
disability are too general and inconclusive to make a claim 
well grounded.  Sacks v. West, 11 Vet. App. 314, 316 (1998); 
see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  
However, the holding in Sacks does not extend to situations 
where medical treatise evidence, standing alone, discussed 
generic relationships with a degree of certainty that, under 
the facts of the specific case, there is at least plausible 
causality based upon objective facts rather than on a lay 
medical opinion.  Wallin v. West, 11 Vet. App. 509, 513-514 
(1998); Sacks, 11 Vet. App. at 317.  In this instance, 
the treatise provides possible effects of a lumbar puncture, 
but does not indicate that multi-level degenerative disc 
disease and degenerative joint disease may result from such.  
In addition, there is no medical evidence of record that a 
puncture of the veteran's lumbar spine occurred.  

Without competent evidence of a nexus between the veteran's 
current back disability and any incident of service, 
including the 1965 complaint of pain and the 1968 surgery, 
the veteran's claim cannot be well grounded.  The Board 
recognizes that there is no duty to assist in a claim's full 
development if a well-grounded claim has not been submitted.  
See Morton v. West, 12 Vet. App. 477, 480 (1999).  However, 
the Court has held that there is some duty to inform the 
veteran of the evidence necessary for the completion of an 
application for benefits, under 38 U.S.C.A. § 5103 (West 
1991), even where the claim appears to be not well grounded.  
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  The 
veteran has not identified any medical evidence that has not 
been submitted or obtained, which would support a well-
grounded claim.  Thus, VA has satisfied its duty to inform 
the veteran under 38 U.S.C.A. § 5103(a).  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).



ORDER

Entitlement to service connection for a low back disorder is 
denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

